UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1891


ANDREA PARRIS,

                 Plaintiff - Appellant,

          v.

BALTIMORE COUNTY BOARD OF EDUCATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cv-00704-BEL)


Submitted:   May 25, 2012                     Decided:   June 4, 2012


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Branch, LAW OFFICE OF DAVID A. BRANCH & ASSOCIATES,
PLLC, Washington, D.C., for Appellant. Leslie R. Stellman, Lisa
Y. Settles, HODES, PESSIN & KATZ, P.A., Towson, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andrea      Parris    appeals       the     district       court’s    order

granting Defendant’s motion for summary judgment in part and the

court’s    final   order       granting    Defendant’s         renewed       motion   for

summary    judgment     in   Parris’      civil    action      alleging       employment

discrimination.         We     have   reviewed         the    record    and    find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           Parris v. Baltimore Cnty. Bd. of Educ.,

No. 1:09-cv-00704-BEL (D. Md. entered Dec. 8, 2010 & July 26,

2011).     We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented      in    the    materials

before    the   court    and    argument       would    not    aid     the   decisional

process.

                                                                               AFFIRMED




                                           2